DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 04/12/22.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim to provisional application 63/174,263 for priority is acknowledged. As such, a priority date of 04/13/21 has been given. 
	 
IDS

The information disclosure statement (IDS) submitted on 04/12/22 and 08/18/22 have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations, for which there is insufficient antecedent basis in the claim: 
“the patient identifier” in line 20; for examination purposes it is being understood to be “the unique patient identifier” per line 15.  Please streamline terminology throughout all limitations pertaining to “patient identifier”.  
“the tracking function in lines 25-26; for examination purposes it is being interpreted to be “the inventory tracking function” per lines 22-23
“the quantity of vaccine doses” in line 27; for examination purposes it is being interpreted to be “a quantity of vaccine doses” 
“the verification code” in line 30. It is unclear if this is the same as “a machine readable verification code” in line 20. For purposes of examination, it is being interpreted as being the same verification code.  Please streamline terminology for all instances of this term throughout claims.
Claims 2-10 inherit the deficiencies of parent Claim 1 and are subsequently rejected. 
Claim 7 recites the following limitations, for which there is insufficient antecedent basis in the claim: 
“the recipient vaccination site” in line 4. It is unclear if this is the same as “a recipient corresponding to one of the vaccination sites” of Claim 3.  For purposes of examination, is being interpreted to refer to a person or site that receives vaccine doses. 
“the quantity of the vaccine doses distributed” and “the quantity of vaccine doses received” in lines 5-6. For purposes of examination, these limitations are being interpreted as “a quantity of the vaccine doses distributed” and “a quantity of vaccine doses received”. 
Claim 11 recites the following limitations, for which there is insufficient antecedent basis in the claim: 
“the patient identifier” in lines 33-34; for examination purposes it is being understood to be “the unique patient identifier” per line 32. Please streamline terminology throughout all limitations pertaining to “patient identifier”.  
“the verification code” in line 38. It is unclear if this is the same as “a machine readable verification code” in line 34. For purposes of examination, it is being interpreted as being the same verification code.  Please streamline terminology for all instances of this term throughout claims. 

Claims 12-20 inherit the deficiencies of parent Claim 11 and are subsequently rejected. 
Claim 17 recites the following limitations, for which there is insufficient antecedent basis in the claim: 
“the recipient vaccination site” in lines 5-6. It is unclear if this is the same as “a recipient corresponding to one of the vaccination sites” of Claim 13.  For purposes of examination, is being interpreted to refer to a person or site that receives vaccine doses. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a machine (Claims 1-10) and process (Claims 11-20), which recite steps of providing a controller server with a variety of modules, defining a plurality of user types, associating each medical user with a medical user profile stored within the platform database, creating an inventory record for each of the vaccination sites and tracking inventory available to a site, creating a patient profile for each of the patients, submitting a vaccination confirmation command for one of the patients via a user device, creating a vaccination record to confirm administration of a vaccine dose to a patient and storing it in the database, generating a unique patient identifier for the patient to link them to the vaccination record, updating the inventory record associated with the vaccine dose and reducing the vaccine supply level of the inventory record, scanning the verification code by a verification partner using a scanner to submit a verification report request, and generating a vaccination verification report to present to the verification partner’s user device. 
These steps of controlling supplies of vaccines available to a plurality of sites, tracking administration of a vaccine dose to an individual at one of the sites and providing proof of vaccination to a verification partner, includes methods of organizing human activities.  Specifically, it amounts to managing an inventory of vaccines including tracking and providing proof of which individual received which vaccine.  If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims, reciting particular aspects of how controlling supplies of vaccines available to a plurality of sites, tracking administration of a vaccine dose to an individual at one of the sites and providing proof of vaccination to a verification partner, such as Claims 2 and 12, which are understood to be an individual scanning an identifier to retrieve a verification code; Claims 3 and 13, which are understood to be tracking inventory and quantifying doses dispatched to a recipient; Claims 4 and 14, which are understood to be recording a lot identifier of a dose administered; Claims 7 and 17, which are understood to be generating a discrepancy report based on comparing of quantities of vaccine distributed and quantities received; Claims 8 and 18, which are understood to be an agency user accessing inventory records, patient profiles and vaccination records; Claims 10 and 20, which are understood to be generating a report of side effects for a lot based on side effect data submitted. 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a plurality of user devices”, “an inventory management module”, “a vaccination verification module”, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0079], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of presenting a vaccination verification report via a user device of verification partner user amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5, 6, 9, 15, 16, 19, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a verification partner using a scanner to read a verification code and send a request to the vaccination verification module, the vaccination verification module further configured to present a report via the user device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 2, 3, 12, 13, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claims 3, 4, 7, 8, 10, 13, 14, 17, 18, 20 e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-10, 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1)

Regarding Claim 1, Sparks discloses the following:
a plurality of user devices, each user device is operated by one of a plurality of users each having a user type, the user types comprising a medical user ([0073] “As new vaccinations get added to SIRs 114 a-n by, for example, healthcare providers 130, 132, those updates will also be added to the user's 102 information and stored in the vault 126” – implies healthcare provider has a device), a verification partner user ([0108] “QR code 902 can also be used by a third party 138, such as, for example, i) a school or daycare center, that the subscriber 602 or a profile member 602 a-e attends, ii) the employer of the subscriber 602 or a profile member 602 a-e, or iii) a business, public transit, restaurant or hospitality industry location that the subscriber 602 or a profile member 602 a-e is visiting. The third party 138 can scan the QR code 902”; [0109] “Scanning the QR code with a QR code reader (such as shown in FIGS. 29 and 30) will typically take the third party 138 to the user's immunization record stored in vault 126”: scanning a QR code implies a device is used by a verification partner; examples of third parties disclosed by Sparks reads on instant specification’s description of “verification partner” at [0058]; see also Fig. 30 which shows a device of the third party per [0113]), and a patient user, each patient user corresponding to one of the patients ([0011] “It is another object of embodiments of the present invention to confidentially and securely provide users with their consolidated vaccination records, from a multiplicity of sources, on electronic devices such as a desktop computer, a laptop computer, a mobile device and/or a tablet, as specified by the user”);
a control server [0062] “a server (not shown) in network 112 is accessed by a mobile phone 108, desktop or laptop computer 106 or tablet computer 110. The server in network 112 can exchange information with the vaccination record system 128 that includes user registry database 122 and vault database 124”) having […an inventory management module…], a vaccination verification module ([0073] “As new vaccinations get added to SIRs 114 a-n by, for example, healthcare providers 130, 132, those updates will also be added to the user's 102 information and stored in the vault 126”; [0115] “FIG. 10 is a screen shot showing a full certificate of immunization 1010 when either QR code 902 is scanned or when icon 906 is selected in FIG. 9. A full certificate of immunization 1010 can be printed by selecting icon 1012” – citations read on performing the same functions as vaccine verification module as described in specification at para. [0009]), and a platform database, the platform database containing a plurality of data records and user profiles ([0055] “User registry database 124 and vault database 126 can be physically separate databases or separate logical areas of the same physical database… Any data in the vault database 126 pertains to some member in the user registry 124”; [0094] “Registry adapter 136 would collect the data required from the user registry 124 that is needed to complete the forms that the registry adapter 138 knows about. The data can include, for example, the user's 102 name, date of birth, counties where vaccinated, gender, mother's name, address, and email address”; Examiner is interpreting the user registry database to read on “platform database” as it contains a plurality of patient records and user profiles) 
the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users, the patient profile corresponds to one of the user profiles ([0015] “The memory has instructions stored thereon that, in response to execution by the processor, causes the system to perform operations that include i) allowing a user to register with the electronic health records system by entering identification information and medical information”; [0096] “after selecting icon 402, the user 102 can begin setting up the account by being presented with one or more screens (not shown) that logically interface and interact with enrollment service 116 shown in FIG. 1 to allow a user 102 to enter profile information such as: first name, middle name, last name (and suffix, if applicable), maiden name, additional names, email address, and password” – creating/updating a patient profile) corresponding to user profile, the vaccination verification module is further adapted to create a unique patient identifier (see para. [0105], “account identification data”, shown in Fig. 8, “SSN” and “Medicaid Number” read on “unique patient identifier”; see Fig. 6 which shows “Subscriber Name” which also reads “unique patient identifier”) and a vaccination record linked to the patient profile upon receiving a vaccination confirmation command from the user device operated by the medical user ([0073] “As new vaccinations get added to SIRs 114 a-n by, for example, healthcare providers 130, 132, those updates will also be added to the user's 102 information and stored in the vault 126”), the vaccination record confirms the administration of the vaccine dose to the patient and corresponds to one of the data records ([0057] “The app can build a personalized immunization record for the user”; [0107] “Immunization status is also provided at 904 (and also shown at 808); see Figs 8/9 “Immunization status”); 
the patient identifier is encoded with a machine-readable verification code (see Fig. 8, QR code is shown at 902);
the user device of the verification partner has a scanner adapted to read the verification code and interpret the patient identifier, allowing said user device to submit a verification request to the vaccination verification module which contains the patient identifier ([0107] “A full certificate of immunization can be obtained by reading QR code 902 or by selecting icon 906. Immunization status is also provided at 904 (and also shown at 808)”; [0108] “QR code 902 can also be used by a third party 138, such as, for example, i) a school or daycare center, that the subscriber 602 or a profile member 602 a-e attends, ii) the employer of the subscriber 602 or a profile member 602 a-e, or iii) a business, public transit, restaurant or hospitality industry location that the subscriber 602 or a profile member 602 a-e is visiting. The third party 138 can scan the QR code 902”; [0109] “Scanning the QR code with a QR code reader (such as shown in FIGS. 29 and 30) will typically take the third party 138 to the user's immunization record stored in vault 126, as current QR codes are limited to less than 3k of binary data. For example, a URL (Uniform Resource Locator) can be encoded in the QR code that would direct the third party 138 to the user's immunization record or COVID-19 health status stored in vault 126”); and
the vaccination verification module is further adapted to authenticate the verification request by referencing the patient profile using the patient identifier ([0098] “When a user 102 logs into their account, two-factor authentication will add a layer of security. For example, when a user 102 logs into their account, the user's 102 password is entered. The user 102 would then receive, for example, a code via text on the mobile phone 108 that would also need to be entered to log in to the account. The second layer in two-factor authentication means that an unauthorized user would need to obtain the user's 102 password as well as the user's mobile phone 108 to access the user's 102 account and information stored in the vault 126”), and present a vaccination verification report via the user device of the verification partner user ([0115] “FIG. 10 is a screen shot showing a full certificate of immunization 1010 when either QR code 902 is scanned or when icon 906 is selected in FIG. 9. A full certificate of immunization 1010 can be printed by selecting icon 1012”).
Sparks does not explicitly teach the following, but DeLoach, which is directed to a method and system for optimized distribution and administration of vaccines, does teach: 
[…an inventory management module…] ([0056] “A flow-chart of the process performed by the distribution and service module 600 according to an embodiment of the present invention is shown in FIG. 5”; Examiner is interpreting “distribution and service module” to read on “inventory management module” per description at para. [0056])
the inventory management module is adapted to perform an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, each inventory record corresponds to one of the data records and quantifies the vaccine doses available to the vaccination site ([0056] “A flow-chart of the process performed by the distribution and service module 600 according to an embodiment of the present invention is shown in FIG. 5. The module begins by comparing (at step 605) the schedule created in the OUVO module (at step 550) with other recent Provider profiles and orders. This includes accessing (at step 610) the files of third-party Providers 350 and reviewing their schedules and previous orders (and underlying quantities) of vaccinations. Such access is required to determine, among other things, whether there are sufficient quantities of vaccination shots available for a particular vaccine, whether there is a vaccination cart available for distribution to a Provider 350 and if there are any vaccination carts 100 being returned in the near future”; Examiner is interpreting “distribution and service module” to read on “inventory management module”; [0057] “Vaccination shots that are maintained and presented using the vaccination cart can be recorded and identified on the server 104 such that there is end-to-end tracking of the vaccine batches from shipment to the facilitator, to distribution to the Provider 350 to administration to the patient” – inventory record corresponding to patient data records), the tracking function allows the inventory management module to modify the inventory record to reduce the quantity of vaccine doses available to the vaccination site in response to the creation of the vaccination record ([0061] “Provider terminal 106 is provided to the Provider. The issue detection module begins by determining (at step 705) the total available sensors 126 connected to the Provider terminal 106 to provide self-diagnostics. As previously discussed, these sensors can provide a variety of diagnostic tests to ensure viability of the vaccination shots. These can include checking a temperature monitor (at step 710) to ensure the temperature has not risen above a pre-specific level which risks degradation of the vaccine, calculating (at step 715) the estimated remaining vaccination shots available (through counting the number of times the front door 161 has open and closed or alternatively by detecting the removal of vaccination shot from a vaccination tray hold the vaccination shots, as well as determining if the front door 161 has been opened an unreasonable amount of time (at step 720)”;
Sparks teaches a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having a vaccination verification module and platform database, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user.  Sparks does not teach the use of an inventory control module which is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, but DeLoach teaches these limitations.  
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Sparks with these teachings of DeLoach, to incorporate an inventory tracking module to maintain an inventory record associated with teach vaccination site and to modify the inventory record to reduce the quantity of vaccine doses available, with the motivation of ensuring quality control as well as the ability to alert patients as well as Providers 350 should a quality control issue later become apparent (DeLoach [0057]) and to track inventory to ensure proper quantities are provided to each particular facility (DeLoach [0064]). 

Regarding Claim 2, Sparks/DeLoach teach the limitations of Claim 1.  Sparks further discloses 
the verification code is an optical code, and the scanner is an optical scanner adapted to scan and interpret the verification code ([0105] “A full certificate of immunization can be obtained by reading QR code 902 or by selecting icon 906. Immunization status is also provided at 904 (and also shown at 808)”; [0134] “Scanning the QR code with a QR code reader (such as shown in FIGS. 29 and 30) will typically take the third party 138 to the user's immunization record stored in vault 126”; [0177] “There may be a desire to more scientifically screen who can and cannot enter the business or establishment. Some places may choose to have open source QR code reader apps on an entry guard's cell phone that will read the customized QR code. However, some businesses may prefer an actual large piece of hardware such as a scanner that individuals interact with when entering an establishment such as a stadium or an airport” – explicitly teaches use of a scanner); and
the vaccination verification module is further adapted to retrieve the verification code containing the patient identifier upon receiving a patient request submitted via the user device operated by the patient user, allowing the user device of the patient user to present the verification code for scanning by the user device of the verification partner user ([0123] “For example, when a user 102 logs into their account, the user's 102 password is entered. The user 102 would then receive, for example, a code via text on the mobile phone 108 that would also need to be entered to log in to the account” – patient logs into patient device; [0124] “FIG. 5 is a screen shot showing a user home page. Icons 502, 504, 506, 508, 510, 512, and 514 allow the user 102 to initiate various actions, as described herein…”; [0126] “FIG. 6 is a screen shot showing an account profile 618. In an embodiment, an account profile can include a user profile tab 601, a vault tab 610, a QR codes tab”; See Fig. 9 which shows QR code on mobile phone screen which can be presented by the patient user to be scanned).  

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Laster (US Patent 10528911B1). 

Regarding Claim 3, Sparks/DeLoach teach the limitations of Claim 2. DeLoach further teaches: 
the vaccine doses are produced in lots by a manufacturer, and each lot is associated with a lot identifier ([0057] “Vaccination shots that are maintained and presented using the vaccination cart can be recorded and identified on the server 104 such that there is end-to-end tracking of the vaccine batches from shipment to the facilitator, to distribution to the Provider 350 to administration to the patient”; [0070] “Provider 350 information stored on the central server 130, the custom consent form 147 can include a bar code or other alpha-numeric identifier that can help track vaccine administration (including but not limited to which patent was given a particular batch of vaccination shots);
Sparks/DeLoach teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user.  Sparks does not explicitly teach that the vaccines are produced in lots by the manufacturer with a lot identifier, but DeLoach teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach with these teachings of DeLoach, to associate each lot of vaccine produced by a manufacturer with a lot identifier, with the motivation of ensuring quality control as well as the ability to alert patients as well as Providers should a quality control issue later become apparent (DeLoach at [0057].  
Sparks/DeLoach do not teach the following, but Laster, which is directed to a medication identification and inventory control system, does teach: 
each inventory record further contains the quantity of the […vaccine…] doses received from the manufacturer (Col 2 lines 17-20, “The disclosed system was designed to track specified medications (e.g., narcotics and controlled substances) inventory from manufacturer's lot number all the way to the use/waste stage of the medications”; Col 4 lines 13-58 describe the system and teach a “medication inventory report”; Examiner is interpreting the functions plus the generation of a medication inventory report to read on “inventory record”);
the inventory management module is further adapted to perform a manufacturer distribution tracking function by maintaining a distribution record associated with the manufacturer, the distribution record corresponds to one of the data records and quantifies the […vaccine…] doses dispatched to a recipient corresponding to one of the […vaccination…] sites, the distribution record contains the lot identifier of the […vaccine…] doses quantified by the distribution record (Col 2 lines 32-54, receiving the list of medications to be tracked from the system administrator or user authorized by the system administrator; receiving information relating to medications delivered from a manufacturer whenever medications within the list of medications are delivered from the manufacture to the system administrator or to a place specified by the system administrator or by the authorized user, wherein the information relating to medications includes at least the quantity and expiration date of the medications delivered; receiving delivery confirmation from the system administrator or the authorized user, wherein the delivery confirmation confirms at least the quantity of the medications received matches the quantity of the medications delivered”; Col 2 lines 64-67, “The chain of responsibility can track the medication inventory from manufacturer's lot number all the way to the use/waste stage using standard code technology (e.g., QR code, bar code)” 
Sparks/DeLoach teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user.  Sparks/DeLoach does not explicitly teach that the inventory record contains the quantity of vaccines received from the manufacturer or that the inventory module performs a distribution tracking function by maintaining a distribution record, but Laster teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach with these teachings of Laster, to record the quantity of doses received from the manufacturer and maintain a distribution record quantifying the number of doses sent to a particular recipient and tracking this by lot number, with the motivation of tracking the number of counts of medication available in inventory at a particular site (Col 11 lines 39-41)
	Laster teaches maintaining a distribution record associated with a medication, but does not explicitly that the medication is vaccine doses or that the shipment is received by a recipient is at a vaccination site.  Sparks teaches these limitations of vaccine doses and vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Laster since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccine doses and vaccination sites of Sparks for the medication and system administrator/authorized user of Laster. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Regarding Claim 4, Sparks/DeLoach/Laster teach the limitations of Claim 3. DeLoach further teaches: 
the vaccine verification module is adapted to record the lot identifier of the vaccine dose administered to the patient within the vaccination record ([0057] “Vaccination shots that are maintained and presented using the vaccination cart can be recorded and identified on the server 104”); and 
the inventory management module is further adapted to reference the inventory record using the lot number of the vaccine dose administered to the patient [0070] “In addition, through access with the Provider level 415 and other Provider 350 information stored on the central server 130, the custom consent form 147 can include a bar code or other alpha-numeric identifier that can help track vaccine administration (including but not limited to which patent was given a particular batch of vaccination shots)”).
Sparks/DeLoach/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks does not explicitly teach that the vaccination verification module is adapted to record the lot identifier of the vaccine dose administered to the patient within the vaccination record or that the inventory management module is further adapted to reference the inventory record using the lot number of vaccine administered, but DeLoach teaches these limitations.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Laster with these teachings of DeLoach, so that vaccination verification module is adapted to record the lot identifier of the vaccine dose administered to the patient within the vaccination record and the inventory management module is further adapted to reference the inventory record using the lot number of vaccine administered, with the motivation of providing end-to-end tracking of the vaccine batches from shipment to the facilitator, to distribution to the Provider to administration to the patient” (DeLoach at [0057]). 

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Laster (US Patent 10528911B1), further in view of Eteminan et. al. (US Publication 20190206519A1).

Regarding Claim 5, Sparks/De Loach/Laster do not explicitly teach the following, but Eteminan, which is directed to a computing platform for use in the healthcare field in which different user types have different levels of access, does teach: 
the control module further has an access control module with a plurality of user access control rules, each user access control rule limits access by the users to the platform database according to the user type ([0048] “Encryption of data at rest and in motion, role-based data access permission capabilities, and bullet-proof communication stacks are all important” – teaches role-based data access permission capabilities, which Examiner is interpreting to read on “user access control rules”; [0060] teaches a patient portal and specific permissions for a patient user; [0069] teaches a clinician portal and specific permissions for clinician user;  [0088] teaches a portal and specific permissions for coordinator user; these citations taken together read on “plurality of user access control rules” which limits access to users according to type)
Sparks/DeLoach/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster do not explicitly teach that the control module has a plurality of access control rules in which each user access control limits access by user type, but Eteminan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster with these teachings of Eteminan, to use access control rules to limit access by users according to user type, so that each user is assigned a particular role (user type) and is allowed to access particular functionalities based on their assigned role, to accommodate regulatory requirements regarding information security and privacy (Eteminan at [0048]) and to provide permissions necessary to protect access to management functions ([0049]). 

Regarding Claim 6, Sparks/DeLoach/Laster/Eteminan teach the limitations of Claim 5. 
Sparks further teaches:
each vaccination record is associated with the vaccination site at which the vaccine dose is administered ([0105] “Enrollment service 116 shown in FIG. 1 allows a subscriber name 602 or account manager 620 to input information such as record name 802, account identification data 804 for the record name 802, and immunization locations 806 for the record name 802”; Fig. 8 shows Fulton County, GA as a location where immunization was received); 
Sparks/DeLoach/Laster do not teach, but Eteminan further teaches: 
each medical user is linked to one of the […vaccination…] sites ([0043] “In each of the participant categories described above, individual participants may be associated with one or more such locations, or sites”; it is taught in various places such as that “clinician” is a type of participant which reads on “medical user”), 
the user access control rules comprising a medical user access control rule, the medical user access control rule allowing each medical user to view and edit the inventory records, patient profiles, and […vaccination…] records associated with the […vaccination…] site to which the medical user is linked ([0069] “Each clinician account may have specific permissions to view data, update data, create diary entries, receive notifications, and the like, depending on the corresponding records in provisioning and authorization data”; Examiner is interpreting “clinician” to read on “medical user”; [0043] “In each of the participant categories described above, individual participants may be associated with one or more such locations, or sites”; it is taught in various places such as that “clinician” is a type of participant which reads on “medical user”)). 
Sparks/DeLoach/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster do not explicitly teach that the control module has a plurality of access control rules in which each user access control limits access by user type, but Eteminan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Laster/Eteminan with these teachings of Eteminan, to link each medical user to a clinical (vaccination) site and to use access control rules to allow medical users to view and edit inventory records, patient profiles and vaccination records, with the motivation of giving each medical user access to particular functionalities based on their assigned role, to accommodate regulatory requirements regarding information security and privacy (Eteminan at [0048]) and to provide permissions necessary to protect access to management functions ([0049]). 
	Eteminan teaches an online platform in which each medical user is linked to a clinical site and the access control rules allow each medical user to view records, but does not teach the clinical site is a vaccination site or that the records are vaccination records.  Sparks teaches these limitations of vaccine records and vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Eteminan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccine records and vaccination sites of Sparks for the patient records and clinical sites of Eteminan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Regarding Claim 7, Sparks/DeLoach/Laster/Eteminan teach the limitations of Claim 6.  Laster further teaches: 
the control server further comprises a reporting module, the reporting module is adapted to generate a distribution discrepancy report comparing the distribution record with the inventory record of the recipient […vaccination…] site to identify a discrepancy between the quantity of the […vaccine…] doses distributed and the quantity of the […vaccine…] doses received (Col 8 lines 14-23, “The inventory count can be conducted through visual count or by scanning the unique barcode identifier 9 on all narcotic tamper evident bags 8 in the inventory. If there is a discrepancy in medication count between the record in the system server 1 and the inventory count performed by the system administrator 2 or the authorized users 3, the system 1 can be configured to notify or alert the system administrator 2 and the authorized users 3”).
Sparks/DeLoach/Laster/Eteminan teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Eteminan do not teach that a reporting module is used to generate a discrepancy distribution report to determine if a discrepancy exists between doses distributed and doses received, but Laster teaches this limitation. 
	 Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan with these teachings of Laster, to determine discrepancies between the doses distributed and doses received, with the motivation of tracking drugs and preventing diversion (Col 2 line 10) and to help hospitals/pharmacies (e.g., vaccination sites) accurately track and maintain their inventory quantity (col 2 lines 60-63).
	Laster teaches a method of medication inventory control, but does not specifically teach that the medication is a vaccine or that the facility (site) where it is received is specifically a vaccination site.  Sparks teaches the limitation of vaccines and vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Laster since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccines and vaccination sites of Sparks for the medications and healthcare facility site of Laster. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Laster (US Patent 10528911B1), further in view of Eteminan et. al. (US Publication 20190206519A1), further in view of Deus et. al. (US Publication 20180357387A1). 

Regarding Claim 8, Sparks/DeLoach/Laster/Eteminan teach the limitations of Claim 7. 
Sparks further discloses: 
each vaccination site is associated with a geographical attribute ([0105] “Enrollment service 116 shown in FIG. 1 allows a subscriber name 602 or account manager 620 to input information such as record name 802, account identification data 804 for the record name 802, and immunization locations 806 for the record name 802”; Fig. 8 shows Fulton County, GA as a location where immunization was received, which reads on a site being associated with a geographical attribute)
Sparks/DeLoach/Laster/Eteminan do not teach, but Deus, which is directed to a system for tracking pharmaceutical distribution data, teaches: 
the user types further comprise an agency user, each agency user is associated with a jurisdiction (“[0008] “In one aspect of the embodiment, the compliance computing information system is a national compliance computing information system managed by an agency of a national government” – reads on an agency user; Examiner is interpreting a national government to have jurisdiction over its nation), 
the reporting module is further adapted to generate an agency report analyzing the inventory records and […vaccination…] records available to the agency user ([0018] “different dispensaries 120 are communicatively linked to a compliance information system 110 such as a national compliance information system in which status information 130 for serialized pharmaceuticals are stored as reported by different entities in the pharmaceutical supply chain.
Sparks/DeLoach/Laster/Eteminan teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster/Eteminan do not teach that the system further comprises an agency user or where the system generates an agency report analyzing the records and available to the agency user, but Deus teaches this. 
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan with these teachings of Deus, to include an agency user and generate an agency report, with the motivation of regulating the manufacture and distribution of pharmaceuticals (vaccines) for which the detailed tracking of drugs throughout the supply chain remains of central importance (Deus [0002]). 
	Sparks/DeLoach/Laster/Deus do not teach the following, but Eteminan further teaches: 
the user access control rules further comprise an […agency…] user access control rule allowing each agency user to view the inventory records, patient profiles, and […vaccination…] records of the […vaccination…] sites within the jurisdiction of the […agency…] user as indicated by the geographical attribute of each […vaccination…] site ([0069] “Each clinician account may have specific permissions to view data, update data, create diary entries, receive notifications, and the like, depending on the corresponding records in provisioning and authorization data”; [0043] “In each of the participant categories described above, individual participants may be associated with one or more such locations, or sites” – associated with a location reads on “jurisdiction of the user”;).
Sparks/DeLoach/Laster/Eteminan/Deus teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster/Deus do not explicitly teach that the control module has a plurality of access control rules in which each user access control limits access by user type, but Eteminan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Laster/Eteminan/Deus with these teachings of Eteminan, to include an agency user and to use access control rules to allow agency users to view and edit inventory records, patient profiles and vaccination records, with the motivation of giving each user access to particular functionalities based on their assigned role, to accommodate regulatory requirements regarding information security and privacy (Eteminan at [0048]) and to provide permissions necessary to protect access to management functions ([0049]). 
	Eteminan teaches an online platform in which each medical user is linked to a clinical site and the access control rules allow each medical user to view records, but does not teach the user is an agency user.  Deus teaches an agency user (the compliance computing system is managed by an agency of a national government).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Deus with teaching of Eteminan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a user from the agency of a national government of Deus for the clinical user of  Eteminan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)
	Eteminan teaches an online platform in which each medical user is linked to a clinical site and the access control rules allow each medical user to view records, but does not teach the clinical site is a vaccination site or that the records are vaccination records.  Sparks teaches these limitations of vaccine records and vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Eteminan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccine records and vaccination sites of Sparks for the patient records and clinical sites of Eteminan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Laster (US Patent 10528911B1), further in view of Eteminan et. al. (US Publication 20190206519A1), further in view of Deus et. al. (US Publication 20180357387A1), further in view of Carte (US Publication 20040236950)

Regarding Claim 9, Sparks/DeLoach/Laster/Eteminan/Deus do not teach the following, but Carte, which is directed to a method of timestamping data, does teach: 
 each […vaccination…] record contains a timestamp generated in real-time as each vaccination record is created ([0124] “The method of the present invention may be used to timestamp audio and/or video data, such as that obtained either by importing a file or via real-time or previous recording. The time-stamping of real-time audio and/or video data may be useful in surveillance applications, so as to provide evidence of the time and date upon which an activity occurred and was recorded” – timestamping in real-time when an activity occurred), and the vaccination verification module is adapted to prevent any of the users from modifying the timestamp ([0098] “previously timestamped entries cannot be tampered with or accidentally changed within the notebook document. Of course, the .TSX files could be altered, but such alteration would invalidate the timestamp”). 
Sparks/DeLoach/Laster/Eteminan/Deus teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster/Eteminan /Deus do not teach that the vaccination records contain a timestamp generated in real time which is adapted to prevent users from modifying the timestamp, but Carte teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan/ Deus with these teachings of Carte, to timestamp each vaccination record and prevent users from modifying the timestamp, with the motivation of providing an irrefutable, non-forgiving methodology for determining a date upon which a document existed (Carte [0003]). 
	Carte teaches a method of timestamping data files, but does not teach that the files are vaccination records.  Sparks teaches these limitations of vaccination records. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Carte since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccination records for the unspecified files of Carte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Laster (US Patent 10528911B1), further in view of Eteminan et. al. (US Publication 20190206519A1), further in view of Deus et. al. (US Publication 20180357387A1), further in view of Carte (US Publication 20040236950), Further in view of Snyder et. al. (US Publication 20130030827A1)

Regarding Claim 10, Sparks/DeLoach/Laster/Eteminan/Deus/Carte do not teach, but Snyder, which is directed to a system for managing and exchanging medicinal information electronically, does teach:
 the reporting module is adapted to allow the medical users to submit side effect data for recording within the […vaccination…] records, and is further adapted to identify the lot of the […vaccine…] dose associated with the side effect data by referencing the lot identifier contained within the […vaccination…] record ([0185] In addition, to support adverse event processing for clinical trials, products may need to be identified down to the instance level, e.g. lot or vial number. The MPMS may support this functionality, if required”; [0218] teaches that the platform includes an “adverse event capture component”, [0219] teaches a patient reporting a side effect (adverse event)). 
Sparks/DeLoach/Laster/Eteminan/Deus/Carte teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster/Eteminan/ Deus/Carte do not teach that side effects are reported and correlated with a lot identifier, but Snyder teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan/ Deus/Carte with these teachings of Snyder, to receive side effect data combined with the lot identifier, with the motivation of compiling known adverse events associated with a given product (Snyder [0182]). 
	Snyder teaches a method of reporting adverse events (side effects) for a medication, but does not teach that the medication is specifically a vaccination.  Sparks teaches this limitation of vaccine/vaccination records. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Snyder since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccine for the medications of Snyder. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B). 

Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Eteminan et. al. (US Publication 20190206519A1), further in view of Laster (US Patent 10528911B1).

Regarding Claim 11, Sparks discloses: 
providing a control server [0062] “a server (not shown) in network 112 is accessed by a mobile phone 108, desktop or laptop computer 106 or tablet computer 110. The server in network 112 can exchange information with the vaccination record system 128 that includes user registry database 122 and vault database 124”) having an access control module ([0055] “As the user registry 124 is populated over time, relationships between users 102 and dependents, for example, can be used to create and enforce access policies on data stored in the vault 126”; [0098] discloses use of two-factor authentication to log into an account which reads on broadest reasonable interpretation of “access control module”), an […inventory management module…], a vaccination verification module ([0073] “As new vaccinations get added to SIRs 114 a-n by, for example, healthcare providers 130, 132, those updates will also be added to the user's 102 information and stored in the vault 126”; [0115] “FIG. 10 is a screen shot showing a full certificate of immunization 1010 when either QR code 902 is scanned or when icon 906 is selected in FIG. 9. A full certificate of immunization 1010 can be printed by selecting icon 1012” – citations read on performing the same functions as vaccine verification module as described in specification at para. [0009]), and a platform database, the platform database containing a plurality of data records and user profiles ([0055] “User registry database 124 and vault database 126 can be physically separate databases or separate logical areas of the same physical database… Any data in the vault database 126 pertains to some member in the user registry 124”; [0094] “Registry adapter 136 would collect the data required from the user registry 124 that is needed to complete the forms that the registry adapter 138 knows about. The data can include, for example, the user's 102 name, date of birth, counties where vaccinated, gender, mother's name, address, and email address”; Examiner is interpreting the user registry database to read on “platform database” as it contains a plurality of patient records and user profiles), the control server is adapted to communicate with a plurality of user devices via a data communication network (see para. [0052] which teaches use of a computer-based system that incorporates network protocols to communicate over a WAN such as the internet); 
defining a plurality of user types describing a plurality of users, the user types comprising a medical user, a verification partner user, and a patient user, each patient user corresponding to one of the patients (see paras. [0073], [0108], [0109], [0011], as mapped above and in Claim 1 for corresponding limitation); 
creating a patient profile for each of the patients using the vaccination verification module, and storing the patient profiles within the platform database as part of the user profiles ([0015] “The memory has instructions stored thereon that, in response to execution by the processor, causes the system to perform operations that include i) allowing a user to register with the electronic health records system by entering identification information and medical information”; [0096] “after selecting icon 402, the user 102 can begin setting up the account by being presented with one or more screens (not shown) that logically interface and interact with enrollment service 116 shown in FIG. 1 to allow a user 102 to enter profile information such as: first name, middle name, last name (and suffix, if applicable), maiden name, additional names, email address, and password” – creating/updating a patient profile) corresponding to user profile); 
submitting a vaccination confirmation command for one of the patients to the vaccination verification module by one of the medical users via one of the user devices ([0073] “As new vaccinations get added to SIRs 114 a-n by, for example, healthcare providers 130, 132, those updates will also be added to the user's 102 information and stored in the vault 126”);
creating a vaccination record by the vaccination verification module and storing the vaccination record within the platform database as one of the data records following the vaccination confirmation command, the vaccination record confirming the administration of the vaccine doses to the patient ([0057] “The app can build a personalized immunization record for the user”; [0073] “As new vaccinations get added to SIRs 114 a-n by, for example, healthcare providers 130, 132, those updates will also be added to the user's 102 information and stored in the vault 126” – storing the vaccination record in platform database; [0107] “Immunization status is also provided at 904 (and also shown at 808); see Figs 8/9 “Immunization status”);
generating a unique patient identifier for the patient linking the vaccination record to the patient profile of the patient (see para. [0105], “account identification data”, shown in Fig. 8, “SSN” and “Medicaid Number” read on “unique patient identifier”; see Fig. 6 which shows “Subscriber Name” which also reads “unique patient identifier”), encoding the patient identifier in a machine-readable verification code (see Fig. 8, QR code is shown at 902);
scanning the verification code by the verification partner user using a scanner, and submitting a vaccination verification report request to the vaccination verification module by the verification partner user via one of the user devices, the vaccination verification report request containing the patient identifier ([0107] “A full certificate of immunization can be obtained by reading QR code 902 or by selecting icon 906. Immunization status is also provided at 904 (and also shown at 808)”; [0108] “QR code 902 can also be used by a third party 138, such as, for example, i) a school or daycare center, that the subscriber 602 or a profile member 602 a-e attends, ii) the employer of the subscriber 602 or a profile member 602 a-e, or iii) a business, public transit, restaurant or hospitality industry location that the subscriber 602 or a profile member 602 a-e is visiting. The third party 138 can scan the QR code 902”; [0109] “Scanning the QR code with a QR code reader (such as shown in FIGS. 29 and 30) will typically take the third party 138 to the user's immunization record stored in vault 126, as current QR codes are limited to less than 3k of binary data. For example, a URL (Uniform Resource Locator) can be encoded in the QR code that would direct the third party 138 to the user's immunization record or COVID-19 health status stored in vault 126”); and
referencing the vaccination record associated with the patient identifier by the vaccination verification module, generating a vaccination verification report, and presenting the vaccination verification report to the user device operated by the verification partner user (see [0108]-[0112] which teach scanning a QR code associated with a user (a patient identifier) to retrieve immunization records; [0115] “FIG. 10 is a screen shot showing a full certificate of immunization 1010 when either QR code 902 is scanned or when icon 906 is selected in FIG. 9. A full certificate of immunization 1010 can be printed by selecting icon 1012”).
Sparks does not explicitly teach the following, but DeLoach, which is directed to a method and system for optimized distribution and administration of vaccines, does teach: 
[…an inventory management module…] ([0056] “A flow-chart of the process performed by the distribution and service module 600 according to an embodiment of the present invention is shown in FIG. 5”; Examiner is interpreting “distribution and service module” to read on “inventory management module” per description at para. [0056])
creating an inventory record within the platform database using the inventory management module for each of the vaccination sites by the inventory management module ([0056] “A flow-chart of the process performed by the distribution and service module 600 according to an embodiment of the present invention is shown in FIG. 5. The module begins by comparing (at step 605) the schedule created in the OUVO module (at step 550) with other recent Provider profiles and orders. This includes accessing (at step 610) the files of third-party Providers 350 and reviewing their schedules and previous orders (and underlying quantities) of vaccinations. Such access is required to determine, among other things, whether there are sufficient quantities of vaccination shots available for a particular vaccine, whether there is a vaccination cart available for distribution to a Provider 350 and if there are any vaccination carts 100 being returned in the near future”; Examiner is interpreting “distribution and service module” to read on “inventory management module”; [0057] “Vaccination shots that are maintained and presented using the vaccination cart can be recorded and identified on the server 104 such that there is end-to-end tracking of the vaccine batches from shipment to the facilitator, to distribution to the Provider 350 to administration to the patient” – inventory record corresponding to patient data records), […storing a vaccine doses received field within the inventory record quantifying the vaccine doses received by the vaccination site, each inventory record tracking a vaccine supply level available to the vaccination site…]; 
updating the inventory record associated with the vaccine dose administered to the patient using the inventory management module, and reducing the vaccine supply level of the inventory record ([0061] “Provider terminal 106 is provided to the Provider. The issue detection module begins by determining (at step 705) the total available sensors 126 connected to the Provider terminal 106 to provide self-diagnostics. As previously discussed, these sensors can provide a variety of diagnostic tests to ensure viability of the vaccination shots. These can include checking a temperature monitor (at step 710) to ensure the temperature has not risen above a pre-specific level which risks degradation of the vaccine, calculating (at step 715) the estimated remaining vaccination shots available (through counting the number of times the front door 161 has open and closed or alternatively by detecting the removal of vaccination shot from a vaccination tray hold the vaccination shots, as well as determining if the front door 161 has been opened an unreasonable amount of time (at step 720)”;
Sparks teaches a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having a vaccination verification module and platform database, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user.  Sparks does not teach the use of an inventory control module which is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, but DeLoach teaches these limitations.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Sparks with these teachings of DeLoach, to incorporate an inventory tracking module to maintain an inventory record associated with teach vaccination site and to modify the inventory record to reduce the quantity of vaccine doses available, with the motivation of ensuring quality control as well as the ability to alert patients as well as Providers 350 should a quality control issue later become apparent (DeLoach [0057]) and to track inventory to ensure proper quantities are provided to each particular facility (DeLoach [0064]). 
Sparks/DeLoach do not explicitly teach the following, but Eteminan, which is directed to a computing platform for use in the healthcare field in which different user types have different levels of access, does teach the following: 
associating each medical user with a medical user profile stored within the platform database as one of the user profiles, and linking the medical user profile to one of the […vaccination…] sites ([0069] “The clinician user category may include user accounts not only for a doctor treating a particular patient participating in a clinical trial, but also any of that doctor's staff, partners, associated advanced practitioners, or nurses who also participate in treatment or care of a participating patient. Each clinician account may have specific permissions to view data, update data, create diary entries, receive notifications, and the like, depending on the corresponding records in provisioning and authorization data”; Examiner is interpreting “clinician” to read on “medical user” and interpreting “clinician account” to read on “medical user profile”; [0043] “In each of the participant categories described above, individual participants may be associated with one or more such locations, or sites” – medical user linked to a particular site”); 
Sparks/DeLoach teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks teaches a medical user profile, but does not explicitly teach that the medical user profile is associated with a particular site, but Eteminan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Eteminan with these teachings of Eteminan, to link each medical user profile to a clinical (vaccination) site with the motivation of giving each medical user access to particular functionalities based on their assigned role, to accommodate regulatory requirements regarding information security and privacy (Eteminan at [0048]) and to provide permissions necessary to protect access to management functions ([0049]). 
	Eteminan teaches an online platform in which each medical user is linked to a clinical site and the access control rules allow each medical user to view records, but does not teach the clinical site is a […vaccination…] site.  Sparks teaches the limitation of vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Eteminan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccination sites of Sparks for the clinical sites of Eteminan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)
Sparks/DeLoach/Eteminan do not explicitly teach the following, but Laster, which is directed to a medication inventory control system, does teach: 
storing a […vaccine…] doses received field within the inventory record quantifying the […vaccine…] doses received by the […vaccination…] site, each inventory record tracking a […vaccine…] supply level available to the […vaccination…] site (Col 2 lines 32-54, “receiving the list of medications to be tracked from the system administrator or user authorized by the system administrator; receiving information relating to medications delivered from a manufacturer whenever medications within the list of medications are delivered from the manufacture to the system administrator or to a place specified by the system administrator or by the authorized user, wherein the information relating to medications includes at least the quantity and expiration date of the medications delivered; receiving delivery confirmation from the system administrator or the authorized user, wherein the delivery confirmation confirms at least the quantity of the medications received matches the quantity of the medications delivered”; Col 4 lines 21-25, “to enter a list of medications (i.e., controlled substances, narcotics etc.) that are to be tracked and medications' information such as name and current inventory count of each medication available (as illustrated by FIG. 2) in their medication inventory 6”);
Sparks/DeLoach/Eteminan teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Eteminan do not teach that inventory received is quantified when received and the available inventory is tracked, but Laster teaches this limitation. 
	 Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan with these teachings of Laster, to quantify the doses received and keep track of available inventory,  with the motivation of tracking drugs and preventing diversion (Col 2 line 10) and to help hospitals/pharmacies (e.g., vaccination sites) accurately track and maintain their inventory quantity (col 2 lines 60-63).
	Laster teaches a method of medication inventory control, but does not specifically teach that the medication is a vaccine or that the facility (site) where it is received is specifically a vaccination site.  Sparks teaches the limitation of vaccines and vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Laster since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccines and vaccination sites of Sparks for the medications and healthcare facility site of Laster. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Regarding Claim 12, Sparks/DeLoach/Eteminan/Laster teach the limitations of Claim 11.  Sparks further discloses: the step of scanning the verification code is preceded by the step of submitting a patient request to the vaccination verification module by one of the patient users via one of the user devices (see [0098]-[0105], which teach a patient user logging in and subsequently accessing the vault where their vaccination information is stored; Fig. 5 shows home screen for user after logging in which includes “generate a QR code for mobile phone” and “send records to a third party requester” which both read on submitting a patient request to vaccination verification module). 
displaying the verification code in a machine-readable optical format via a device screen of said user device ([0105] “A full certificate of immunization can be obtained by reading QR code 902 or by selecting icon 906. Immunization status is also provided at 904 (and also shown at 808)”; [0134] “Scanning the QR code with a QR code reader (such as shown in FIGS. 29 and 30) will typically take the third party 138 to the user's immunization record stored in vault 126”; [0177] “There may be a desire to more scientifically screen who can and cannot enter the business or establishment. Some places may choose to have open source QR code reader apps on an entry guard's cell phone that will read the customized QR code. However, some businesses may prefer an actual large piece of hardware such as a scanner that individuals interact with when entering an establishment such as a stadium or an airport” – explicitly teaches use of a scanner).

Regarding Claim 13, Sparks/DeLoach/Eteminan/Laster teach the limitations of Claim 11. DeLoach further teaches: 
 the vaccine doses are produced in lots by a manufacturer ([0057] “Vaccination shots that are maintained and presented using the vaccination cart can be recorded and identified on the server 104 such that there is end-to-end tracking of the vaccine batches from shipment to the facilitator, to distribution to the Provider 350 to administration to the patient”; [0070] “Provider 350 information stored on the central server 130, the custom consent form 147 can include a bar code or other alpha-numeric identifier that can help track vaccine administration (including but not limited to which patent was given a particular batch of vaccination shots); 
Sparks/DeLoach/Eteminan/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user.  Sparks does not explicitly teach that the vaccines are produced in lots by the manufacturer with a lot identifier, but DeLoach teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Eteminan/Laster with these teachings of DeLoach, to associate each lot of vaccine produced by a manufacturer with a lot identifier, with the motivation of ensuring quality control as well as the ability to alert patients as well as Providers should a quality control issue later become apparent (DeLoach at [0057].  
Sparks/DeLoach/Eteminan do not teach, but Laster further teaches: 
the step of creating an inventory record is preceded by the step of: creating a distribution record associated with the manufacturer using the inventory management module and storing the distribution record within the platform database as one of the data records, storing a […vaccine…] doses dispatched field within the distribution record quantifying the […vaccine…] doses distributed to a recipient corresponding to one of the […vaccination…] sites, associating each of the lots with a lot identifier, and storing the lot identifier associated with the […vaccine…] doses quantified by the distribution record (Col 2 lines 32-54, “receiving the list of medications to be tracked from the system administrator or user authorized by the system administrator; receiving information relating to medications delivered from a manufacturer whenever medications within the list of medications are delivered from the manufacture to the system administrator or to a place specified by the system administrator or by the authorized user, wherein the information relating to medications includes at least the quantity and expiration date of the medications delivered; receiving delivery confirmation from the system administrator or the authorized user, wherein the delivery confirmation confirms at least the quantity of the medications received matches the quantity of the medications delivered”; Col 2 lines 64-67, “The chain of responsibility can track the medication inventory from manufacturer's lot number all the way to the use/waste stage using standard code technology (e.g., QR code, bar code)”). 
Sparks/DeLoach/Eteminan/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user.  Sparks/DeLoach/Eteminan does not explicitly teach that the inventory record contains the quantity of vaccines received from the manufacturer or that the inventory module performs a distribution tracking function by maintaining a distribution record, but Laster teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Eteminan/Laster with these teachings of Laster, to record the quantity of doses received from the manufacturer and maintain a distribution record quantifying the number of doses sent to a particular recipient and tracking this by lot number, with the motivation of tracking the number of counts of medication available in inventory at a particular site (Col 11 lines 39-41). 
	Laster teaches maintaining a distribution record associated with a medication, but does not explicitly that the medication is vaccine doses or that the shipment is received by a recipient is at a vaccination site.  Sparks teaches these limitations of vaccine doses and vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Laster since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccine doses and vaccination sites of Sparks for the medication and system administrator/authorized user of Laster. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Regarding Claim 14, Sparks/DeLoach/Eteminan/Laster teach the limitations of Claim 13.  DeLoach further teaches: 
the step of submitting a vaccination confirmation command further comprises submitting the lot identifier of the vaccine dose administered to the patient ([0057] “Vaccination shots that are maintained and presented using the vaccination cart can be recorded and identified on the server 104”);
the step of creating a vaccination record further comprises storing the lot identifier within the vaccination record ([0057] “Vaccination shots that are maintained and presented using the vaccination cart can be recorded and identified on the server 104”); and
the step of updating the inventory record further comprises updating the inventory record associated with the vaccine dose administered to the patient using the inventory management module by referencing the inventory record using the lot identifier contained within the vaccination verification command ([0070] “In addition, through access with the Provider level 415 and other Provider 350 information stored on the central server 130, the custom consent form 147 can include a bar code or other alpha-numeric identifier that can help track vaccine administration (including but not limited to which patent was given a particular batch of vaccination shots)”).
Sparks/DeLoach/Eteminan/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks does not explicitly teach that the vaccination verification module is adapted to record the lot identifier of the vaccine dose administered to the patient within the vaccination record or that the inventory management module is further adapted to reference the inventory record using the lot number of vaccine administered, but DeLoach teaches these limitations.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Eteminan/Laster with these teachings of DeLoach, so that vaccination verification module is adapted to record the lot identifier of the vaccine dose administered to the patient within the vaccination record and the inventory management module is further adapted to reference the inventory record using the lot number of vaccine administered, with the motivation of providing end-to-end tracking of the vaccine batches from shipment to the facilitator, to distribution to the Provider to administration to the patient (DeLoach at [0057]). 
Sparks/DeLoach/Eteminan do not teach, but Laster further teaches: 
the step of creating an inventory record further comprises storing the lot identifier of each of the vaccine doses quantified by the inventory record (Abstract, “The disclosed system and method were designed to track specified medications' inventory…from manufacturer's lot number all the way to the use/waste stage of the medications”; Col 4 lines 13-58 describe the system and teach a “medication inventory report”; Examiner is interpreting the functions plus the generation of a medication inventory report to read on “inventory record”); Col 2 lines 32-54, “receiving the list of medications to be tracked from the system administrator or user authorized by the system administrator; receiving information relating to medications delivered from a manufacturer whenever medications within the list of medications are delivered from the manufacture to the system administrator or to a place specified by the system administrator or by the authorized user, wherein the information relating to medications includes at least the quantity and expiration date of the medications delivered; receiving delivery confirmation from the system administrator or the authorized user, wherein the delivery confirmation confirms at least the quantity of the medications received matches the quantity of the medications delivered”).
Sparks/DeLoach/Eteminan/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Eteminan do not teach that the step of creating an inventory record further comprises storing the lot identifier of each of the vaccine doses quantified by the inventory record, but Laster teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Eteminan/Laster with these teachings of Laster, so that the inventory record includes storing the lot identifier of each of the vaccine doses quantified by the inventory record, with the motivation of tracking the number of counts of medication (vaccine) available in inventory at a particular site (Col 11 lines 39-41). 

Regarding Claim 15, Sparks/DeLoach/Eteminan/Laster teach the limitations of Claim 14. Eteminan further teaches:
the control module further comprises an access control module ([0048] “Encryption of data at rest and in motion, role-based data access permission capabilities, and bullet-proof communication stacks are all important” – teaches role-based data access permission capabilities, which Examiner is interpreting to read on “user access control rules”); and 
the step of defining a plurality of user types is followed by the step of defining a plurality of user access control rules limiting access by the users to the platform database according to user type ([0004] teaches management of clinical trials among entities such as “clinicians, patients, coordinators, investigators, trial management enterprises” – defining of user types; [0060] teaches a patient portal and specific permissions for a patient user; [0069] teaches a clinician portal and specific permissions for clinician user;  [0088] teaches a portal and specific permissions for coordinator user; these citations taken together read on “plurality of user access control rules” which limits access to users according to type; [0116] “Provisioning and authorization data 222 may store information regarding users, their relationships, and their permissions”)
Sparks/DeLoach/Eteminan/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster do not explicitly teach that the control module has a plurality of access control rules in which each user access control limits access by user type, but Eteminan teaches this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Eteminan/Laster with these teachings of Eteminan, to use access control rules to limit access by users according to user type, so that each user is assigned a particular role (user type) and is allowed to access particular functionalities based on their assigned role, to accommodate regulatory requirements regarding information security and privacy (Eteminan at [0048]) and to provide permissions necessary to protect access to management functions ([0049])..
Regarding Claim 16, Sparks/DeLoach/Eteminan/Laster teach the limitations of Claim 1. Sparks further discloses: the step of creating a vaccination record further comprises associating the vaccination record with the vaccination site at which the vaccine dose is administered ([0105] “Enrollment service 116 shown in FIG. 1 allows a subscriber name 602 or account manager 620 to input information such as record name 802, account identification data 804 for the record name 802, and immunization locations 806 for the record name 802”; Fig. 8 shows Fulton County, GA as a location where immunization was received).  
Sparks does not disclose, but Eteminan further teaches: 
 the step of defining a plurality of user access control rules is followed by the step of defining a medical user access control rule allowing each medical user to view and edit the data records and user profiles associated with the […vaccination…] site to which the medical user is linked ([0043] “In each of the participant categories described above, individual participants may be associated with one or more such locations, or sites”; it is taught in various places such as that “clinician” is a type of participant which reads on “medical user”; [0069] “Each clinician account may have specific permissions to view data, update data, create diary entries, receive notifications, and the like, depending on the corresponding records in provisioning and authorization data”; Examiner is interpreting “clinician” to read on “medical user”). 
Sparks/DeLoach/Laster teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster do not explicitly teach that the control module has a plurality of access control rules in which each user access control limits access by user type, but Eteminan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Laster/Eteminan with these teachings of Eteminan, to link each medical user to a clinical (vaccination) site and to use access control rules to allow medical users to view and edit inventory records, patient profiles and vaccination records, with the motivation of giving each medical user access to particular functionalities based on their assigned role, to accommodate regulatory requirements regarding information security and privacy (Eteminan at [0048]) and to provide permissions necessary to protect access to management functions ([0049]). 
	Eteminan teaches an online platform in which each medical user is linked to a clinical site and the access control rules allow each medical user to view records, but does not teach the clinical site is a vaccination site.  Sparks teaches these limitations of vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Eteminan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccination sites of Sparks for clinical sites of Eteminan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Regarding Claim 17, Sparks/DeLoach/Eteminan/Laster teach the limitations of Claim 16. Laster further teaches: 
the control server further comprises a reporting module (Col 2 lines 54-57,  “periodically generating and delivering a medication inventory report or upon request by the system administrator or authorized user for medications within the list of medications”);
the step of updating the inventory record is followed by the step of generating a distribution discrepancy report by the reporting module comparing the distribution record with the inventory record of the recipient […vaccination…] site, and identifying a discrepancy between the […vaccine…] doses dispatched field and the […vaccine…] doses received field (Col 8 lines 14-23, “The inventory count can be conducted through visual count or by scanning the unique barcode identifier 9 on all narcotic tamper evident bags 8 in the inventory. If there is a discrepancy in medication count between the record in the system server 1 and the inventory count performed by the system administrator 2 or the authorized users 3, the system 1 can be configured to notify or alert the system administrator 2 and the authorized users 3”).
Sparks/DeLoach/Laster/Eteminan teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Eteminan do not teach that a reporting module is used to generate a discrepancy distribution report to determine if a discrepancy exists between doses distributed and doses received, but Laster teaches this limitation. 
	 Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan with these teachings of Laster, to determine discrepancies between the doses distributed and doses received, with the motivation of tracking drugs and preventing diversion (Col 2 line 10) and to help hospitals/pharmacies (e.g., vaccination sites) accurately track and maintain their inventory quantity (col 2 lines 60-63).
	Laster teaches a method of medication inventory control, but does not specifically teach that the medication is a vaccine or that the facility (site) where it is received is specifically a vaccination site.  Sparks teaches the limitation of vaccine and vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Laster since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccines and vaccination sites of Sparks for the medications and healthcare facility site of Laster. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Eteminan et. al. (US Publication 20190206519A1), further in view of Laster (US Patent 10528911B1), further in view of Deus et. al. (US Publication 20180357387A1). 

Regarding Claim 18, Sparks/DeLoach/Laster/Eteminan do not teach, but Deus, which is directed to a system for tracking pharmaceutical distribution data, teaches:
the step of defining a plurality of user types further comprises defining an agency user as one of the user types (“[0008] “In one aspect of the embodiment, the compliance computing information system is a national compliance computing information system managed by an agency of a national government” – reads on an agency user; Examiner is interpreting a national government to have jurisdiction over its nation);
the step of generating a distribution discrepancy report is followed by the step of generating an agency report by the reporting module for one of the agency users analyzing the inventory records and vaccination records ([0018] “different dispensaries 120 are communicatively linked to a compliance information system 110 such as a national compliance information system in which status information 130 for serialized pharmaceuticals are stored as reported by different entities in the pharmaceutical supply chain”)
Sparks/DeLoach/Laster/Eteminan teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster/Eteminan do not teach that the system further comprises an agency user or where the system generates an agency report analyzing the records and available to the agency user, but Deus teaches this. 
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan with these teachings of Deus, to include an agency user and generate an agency report, with the motivation of regulating the manufacture and distribution of vaccines (vaccines disclosed by Sparks) for which the detailed tracking throughout the supply chain remains of central importance (Deus [0002]). 
	Sparks/DeLoach/Laster/Deus do not teach the following, but Eteminan further teaches: 
the step of associating each medical user with a medical user profile is followed by the steps of: associating each […agency…] user with a jurisdiction, associating each of the […vaccination…] sites with a geographical attribute encompassed within one of the jurisdictions ([0069] “Each clinician account may have specific permissions to view data, update data, create diary entries, receive notifications, and the like, depending on the corresponding records in provisioning and authorization data”; [0043] “In each of the participant categories described above, individual participants may be associated with one or more such locations, or sites” – associated with a location reads on “jurisdiction of the user” and geographical attribute); and 
defining an […agency…] user access control rule allowing each […agency…] user to view the data records and user profiles associated with each […vaccination…] site encompassed within the jurisdiction of the […agency…] user [0069] “Each clinician account may have specific permissions to view data, update data, create diary entries, receive notifications, and the like, depending on the corresponding records in provisioning and authorization data”). 
Sparks/DeLoach/Laster/Eteminan/Deus teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster/Deus do not explicitly teach that the control module has a plurality of access control rules in which each user access control limits access by user type, but Eteminan teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Sparks/DeLoach/Laster/Eteminan/Deus with these teachings of Eteminan, to include an agency user and to use access control rules to allow agency users to view and edit inventory records, patient profiles and vaccination records, with the motivation of giving each user access to particular functionalities based on their assigned role, to accommodate regulatory requirements regarding information security and privacy (Eteminan at [0048]) and to provide permissions necessary to protect access to management functions ([0049]). 
	Eteminan teaches an online platform in which each medical user is linked to a clinical site and the access control rules allow each medical user to view records, but does not teach the user is an agency user.  Deus teaches an agency user (the compliance computing system is managed by an agency of a national government).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Deus with teaching of Eteminan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a user from the agency of a national government of Deus for the clinical user of  Eteminan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)
	Eteminan teaches an online platform in which each medical user is linked to a clinical site and the access control rules allow each medical user to view records, but does not teach the clinical site is a vaccination site or that the records are vaccination records.  Sparks teaches these limitations of vaccine records and vaccination sites.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Eteminan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccine records and vaccination sites of Sparks for the patient records and clinical sites of Eteminan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Eteminan et. al. (US Publication 20190206519A1), further in view of Laster (US Patent 10528911B1), further in view of Deus et. al. (US Publication 20180357387A1), further in view of Carte (US Publication 20040236950). 

Regarding Claim 19, Sparks/DeLoach/Laster/Eteminan/Deus do not teach the following, but Carte, which is directed to a method of timestamping data, does teach: 
the step of creating a vaccination record further comprises generating a timestamp in real-time stored within the vaccination record by the vaccination verification module ([0124] “The method of the present invention may be used to timestamp audio and/or video data, such as that obtained either by importing a file or via real-time or previous recording. The time-stamping of real-time audio and/or video data may be useful in surveillance applications, so as to provide evidence of the time and date upon which an activity occurred and was recorded” – timestamping in real-time when an activity occurred), and the vaccination verification module preventing any of the users from modifying the timestamp ([0098] “previously timestamped entries cannot be tampered with or accidentally changed within the notebook document. Of course, the .TSX files could be altered, but such alteration would invalidate the timestamp”). 
Sparks/DeLoach/Laster/Eteminan/Deus teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster/Eteminan/Deus do not teach that the vaccination records contain a timestamp generated in real time which is adapted to prevent users from modifying the timestamp, but Carte teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan/ Deus with these teachings of Carte, to timestamp each vaccination record and prevent users from modifying the timestamp, with the motivation of providing an irrefutable, non-forgiving methodology for determining a date upon which a document existed (Carte [0003]). 
	Carte teaches a method of timestamping data files, but does not teach that the files are vaccination records.  Sparks teaches these limitations of vaccination records. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Carte since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccination records for the unspecified files of Carte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et. al. (US Publication 20210326474A1) in view of DeLoach (US Publication 20110238432A1), further in view of Eteminan et. al. (US Publication 20190206519A1), further in view of Laster (US Patent 10528911B1), further in view of Deus et. al. (US Publication 20180357387A1), further in view of Carte (US Publication 20040236950), Further in view of Snyder et. al. (US Publication 20130030827A1)

Regarding Claim 20, Sparks/DeLoach/Laster/Eteminan/Deus/Carte do not teach, but Snyder, which is directed to a system for managing and exchanging medicinal information electronically, does teach:
the step of referencing the vaccination record associated with the patient identifier is followed by the steps of: submitting side effect data associated with one of the patients to the reporting module by one of the medical users or the patient user via the user devices, storing the side effect data within the vaccination record associated with said patient, and identifying the lot and manufacturer of the vaccine dose administered to the patient via the lot identifier of the vaccination record ([0185] In addition, to support adverse event processing for clinical trials, products may need to be identified down to the instance level, e.g. lot or vial number. The MPMS may support this functionality, if required”; [0218] teaches that the platform includes an “adverse event capture component”, [0219] teaches a patient reporting a side effect (adverse event)). 
Sparks/DeLoach/Laster/Eteminan/Deus/Carte teach a system that utilizes a plurality of user devices, each operated by one of a plurality of users having a user type (medical user, verification partner user, patient user), a control server having an inventory control module, vaccination verification module and platform database, where access controls are used to limit access by user type, the inventory control module is adapted to perform an inventory tracking function by maintaining an inventory tracking function by maintaining an inventory record associated with each of the vaccination sites, the vaccination verification module is adapted to create and update a patient profile associated with one of the patient users and to create a unique patient identifier and vaccination record linked to the patient profile, which confirms the administration of the vaccine dose to the patient, where the patient identifier is encoded with a machine-readable verification code, the verification partner has a scanner adapted to read the verification code to submit a verification request to the vaccination verification module containing the patient identifier, and the vaccination verification module presents a vaccination verification report via the user device of the partner user. Sparks/DeLoach/Laster/Eteminan/ Deus/Carte do not teach that side effects are reported and correlated with a lot identifier, but Snyder teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Sparks/DeLoach/Laster/Eteminan/ Deus/Carte with these teachings of Snyder, to receive side effect data combined with the lot identifier, with the motivation of compiling known adverse events associated with a given product (Snyder [0182]). 
	Snyder teaches a method of reporting adverse events (side effects) for a medication, but does not teach that the medication is specifically a vaccination.  Sparks teaches this limitation of vaccine/vaccination records. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sparks with teaching of Snyder since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of vaccine for the medications of Snyder. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B). 


Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  
The following relevant prior art not cited is made of record: 
US Publication 20220122706A1, which teaches a vaccination system designed to track administration of a vaccine and to issue a related electronically-transmittable certificate of vaccination 
US Publication 20190355450A1, which teaches an electronic healthcare portal which manages vaccination information for individuals 
US Patent 7908155B2, which teaches a method of collecting and storing immunization data of individuals in a database which can provide vaccination information for a particular patient 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626